Exhibit 99.99 CleanTech Innovations, Inc. Reports Record 2010 Financial Results, Announces $50.68 Million Order Backlog for 2011 Product Delivery · Record 2010 Revenue of $22.29 million, an increase of 716% compared to 2009 · Record 2010 Net Income of $4.22 million, an increase of 408% compared to 2009 · $50.68 million order backlog in 2011 for wind towers delivery to some of China’s largest power companies · Anticipates winning additional wind tower supply contracts in 2011 · Management and insider share lockup through December 2013 NEW YORK, February 22, 2011 /PRNewswire/ CleanTech Innovations, Inc. (Nasdaq:CTEK - News),a U.S. company and a market leader in China's clean technology solutions in the wind energy industry, announced 2010 audited financial results for the fiscal year ended December 31, 2010. Financial Highlights: Record 2010 Revenue: Record revenue of $22.29 million, an increase of $19.56 million or 716% compared to $2.73 million in 2009. Significant revenue increase was due to market entry into high margin wind tower manufacturing business in early 2010 and winning of significant wind tower supply contracts through some of China's largest power companies. Record 2010 Net Income: Net income for the year ended December 31, 2010, increased to $4.22 million from $0.83 million for the year ended December 31, 2009. The increase in net income was attributable to the increased sales of our products. 2011 Backlog: Currently, CleanTech has signed contracts and received orders totaling $50.68 million (including VAT tax) for 2011 product delivery. CleanTech anticipates fulfilling these orders as well as receiving new orders in fiscal year 2011. Completed $20 Million Financing in December 2010 In December 2010, CleanTech completed a $20 million bridge financing in a combination of long-term debt and equity through institutional investors. The successful financing enabled CleanTech to expand its product backlog significantly and positioned CleanTech for potentially strong results in 2011, anticipated to be the best year of financial performance in CleanTech's corporate history. Management Comments and Outlook: Bei Lu, Chairman & CEO of CleanTech, commented: "CleanTech is very pleased with its outstanding performance in 2010 as we expanded into the fast-growing and highly profitable wind tower manufacturing business. We experienced vibrant and strong customer demand from China's largest power companies. CleanTech is in a strong financial position to continue bidding on new contract opportunities and anticipates winning additional wind tower supply contracts throughout 2011. The entire management team and company insiders voluntarily locked up their shares for 3 years through at least December 2013. CleanTech management's fundamental interest is totally aligned with those of our public shareholders. We look forward to delivering a year of record earnings growth in 2011 for our shareholders." About CleanTech Innovations, Inc CleanTech Innovations, Inc. (Nasdaq:CTEK - News) is a U.S. public company with its primary operations in China. CleanTech designs and manufactures high performance clean technology products that promote renewable energy generation, energy savings and pollution reduction. CleanTech's products include wind turbine towers, bellows expansion joints and pressure vessels, which are broadly used in the wind power, steel, coking, petrochemical, high voltage electricity transmission and thermoelectric industries. CleanTech's longstanding customers include China Guodian, Huaneng Power, Sinosteel and other industrial companies. Safe Harbor Statement All statements in this press release that are not historical are forward-looking statements made pursuant to the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. There can be no assurance that actual results will not differ from the company's expectations. You are cautioned not to place undue reliance on any forward-looking statements in this press release as they reflect CleanTech's current expectations with respect to future events and are subject to risks and uncertainties that may cause actual results to differ materially from those contemplated. Potential risks and uncertainties include, but are not limited to, the risks described in CleanTech's filings with the Securities and Exchange Commission. Corporate Contact Mr. Jason Li Corporate Communications CleanTech Innovations, Inc. Tel: 011-86- 157-1403-7180 Email: investors@ctiproduct.com Website: www.ctiproduct.com CLEANTECH INNOVATIONS, INC. CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2 ASSETS CURRENT ASSETS: Cash and equivalents $ $ Restricted cash - Accounts receivable, net Other receivables and deposits Retentions receivable Prepayments - Advances to suppliers Inventories Notes receivable - Total current assets NON CURRENT ASSETS: Long term investment Retentions receivable Prepayments Construction in progress - Property and equipment, net Land use right and patents, net Total non current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Other payables and accrued expenses Unearned revenue Short term loans Taxes payable Advance from shareholder - Short term payable, net of unamortized interest - Total current liabilities NON CURRENT LIABILITIES: Advance from shareholder - Long term loan - Long term payable, net of unamortized interest - Total Liabilities CONTINGENCY AND COMMITMENTS STOCKHOLDERS' EQUITY: Preferred stock, $0.00001 par value, 100,000,000 shares - - authorized, no shares issued and outstanding as of December 31, 2010 and 2009, respectively Common stock, $0.00001 par value, 100,000,000 shares authorized, 24,963,322 and 15,122,000 shares issued and outstanding as of December 31,2010 and 2009, respectively Paid in capital Statutory reserve fund Accumulated other comprehensive income Retained earnings Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ CLEANTECH INNOVATIONS, INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME YEARS ENDED DECEMBER 31, 2 Net sales $ $ Cost of goods sold Gross profit Operating expenses Selling General and administrative Total operating expenses Income from operations Non-operating income (expense) Interest income Interest expense ) ) Other income - Other expenses ) - Subsidy income Total non-operating income Income before income tax Income tax expense ) ) Net Income Foreign currency translation Comprehensive Income $ $ Basic weighted average shares outstanding Diluted weighted average shares outstanding Basic earnings per share $ $ Diluted earnings per share $ $ CLEANTECH INNOVATIONS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS YEARS ENDED DECEMBER 31, 2 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Stock options - Allowance for accounts receivable - (Increase) decrease in assets: Restricted cash ) - Accounts receivable ) ) Retentions receivable ) ) Notes receivable ) - Other receivables, deposits and prepayments ) ) Advances to suppliers ) ) Inventories ) ) Increase (decrease) in liabilities: Accounts payable Other payables and accrued expenses ) ) Unearned revenue Taxes payable Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Construction in process - ) Acquisition of property & equipment ) ) Acquisition of intangible assets ) - Long term investment - ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from long term loans Advance from shareholder - Proceeds from short term loans - Repayment of short term loans ) - Contribution by shareholders - Issuance of common stock for cash - Net cash provided by financing activities EFFECT OF EXCHANGE RATE CHANGE ON CASH & EQUIVALENTS 60 NET INCREASE IN CASH & EQUIVALENTS CASH & EQUIVALENTS, BEGINNING OF YEAR CASH & EQUIVALENTS, END OF YEAR $ $ Supplemental Cash flow data: Income tax paid $ $ Interest paid $ $
